DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the second fin includes an area of weakness” and Claim 10 recites the limitation “the first fin attached to the second panel with a peelable seal proximate the area of weakness”. However, in combination with the structure of the first fin defined in claim 1, where the first end of the first fin is joined to the first panel and the second end of the first fin is joined to the second panel, it is not clear how the second fin includes an area of weakness or how the first fin is attached to the second panel with a peelable seal proximate the area of weakness. 
Additionally, the embodiments depicted in figures 10 and 11 meet the structure defined in claim 1. However, it is not clear how the second fin can include an area of weakness and there is no disclosure or support for the second fin including an area of weakness or the first fin being attached to the second panel with a peelable seal proximate the area of weakness. There is also no support for any area of weakness in the embodiments depicted in figures 10 and 11 other than the peelable seal attaching the first fin to the second panel. 
Accordingly, the structure intended by the language of the claim is not clear and thus, the metes and bounds of the patent protection desired cannot be ascertained. 
Claim 12 recites the limitation “the first end of the first fin is attached to the first film web”. However, claim 11, from which claim 12 depends, already defines “the first end of the first fin joined to the first film web”. Accordingly, it is not clear whether there is a structural distinction between the “joined” language in claim 11 and the “attached” language in claim 12. 
For the purpose of examination, the language “joined” and “attached” will be considered to be structurally indistinct. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 6, 8, 19 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schneider (US 2003/0022778 A1).
Regarding claim 1, Schneider teaches a reclosable package comprising:
a first panel (14) and a second panel (12) opposite the first panel, the first panel and the second panel joined along corresponding first and second side sections (20, 22) thereof, a bottom (16) extending between the first and second panels, and a mouth disposed opposite the bottom; and
a closure member (24/40/42) extending along the mouth, the closure member including a first fin (44) and a second fin (46), the second fin joined (56) to the second panel and the first fin having a first end joined (58) to the first panel at a first location and a second end joined (30, 30a) to the second panel, the second end extending downwards from the first location (paragraphs 14-17 and FIG. 1-3).
Regarding claim 5, Schneider teaches the package of claim 1 above, wherein the first fin is attached to an interior surface of the first panel and the second fin is attached to an interior surface of the second panel (FIG. 2, 3). 
Regarding claim 6, Schneider teaches the package of claim 1 above, wherein the first fin extends downwardly toward the bottom further than the second fin (FIG. 2, 3).
Regarding claim 8, Schneider teaches the package of claim 1 above, wherein the first fin is attached to the second panel with a peelable seal (paragraphs 14, 17 and FIG. 2).
Regarding claim 19, Schneider teaches a process for forming, filling and sealing a package through the top, comprising:
joining a first panel (14) of web material to a second panel (12) of web material along opposing sides (20, 22) thereof with a bottom (16) therebetween and a mouth opposite the bottom to define a package interior;
attaching a closure assembly (24/40/42) to the second panel along the mouth, the closure assembly including a first fin (44) and a second fin (46), each of the first and second fins having a portion of a reclosable fastener, the first fin including a first end and a second end, wherein attaching the closure assembly includes joining (56) the second fin to the second panel and joining (30) the second end of the first fin to the second panel with the first end extending upward from a location where the second end is attached to the second panel;
inserting a product through the mouth; and
joining (58) the first end of the first fin to the first panel along the mouth to close the product within the package interior (paragraphs 14-17, FIG. 1-6 and McMahon et al. (US 4,909,017) incorporated by reference). 
Regarding claim 22, Schneider teaches the process of claim 19 above, wherein the first fin extends downwardly toward the bottom further than the second fin (FIG. 2, 3).
Regarding claim 23, Schneider teaches the process of claim 19 above, wherein attaching the closure assembly includes attaching the second fin and the second end of the first fin to an interior surface of the second panel (FIG. 2-6). 
Regarding claim 24, Schneider teaches the process of claim 19 above, wherein joining the first end of the first fin to the first panel includes joining the first end of the first fin to an interior surface of the first panel (FIG. 2, 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider, as applied to claim 1 and 19 above, in view of Thomas et al. (US 6,071,011, hereinafter Thomas).
Regarding claim 2, Schneider teaches the package of claim 1 above, but fails to teach the first fin and the second fin each having sealings ribs configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel. 
Thomas teaches an analogous reclosable package comprising a first panel, a second panel, and a closure member including a first fin and a second fin, wherein the first fin is joined to the first panel and the second fin is joined to the second panel. Thomas further teaches that it is known in the prior art to provide the first fin and the second fin with low melting temperature sealings ribs (36, 68) configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel (column 3 lines 29-51, column 6 line 55-column 7 line 3 and FIG. 2).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify Schneider by additionally providing the first fin and the second fin with low melting temperature sealings ribs configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel, as taught by Thomas, in order to easily seal the first fin to the first panel and the second fin to the second panel at lower temperatures. 
Regarding claim 3, Schneider as modified by Thomas teaches the package of claim 2 above, wherein the sealing ribs of the first fin form a lock-up seal joining the first fin to the first panel (Schneider: paragraph 16 and Thomas: column 3 lines 45-51, column 4 lines 54-64, column 6 lines 15-24). 
Regarding claim 4, Schneider as modified by Thomas teaches the package of claim 2 above, wherein the sealing ribs of the second fin form a lock-up seal joining the second fin to the second panel (Schneider: paragraph 16 and Thomas: column 3 lines 45-51, column 4 lines 54-64, column 6 lines 15-24).
Regarding claim 20, Schneider teaches the process of claim 19 above, but fails to teach the first fin and the second fin each having sealings ribs configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel. 
Thomas teaches an analogous reclosable package comprising a first panel, a second panel, and a closure member including a first fin and a second fin, wherein the first fin is joined to the first panel and the second fin is joined to the second panel. Thomas further teaches that it is known in the prior art to provide the first fin and the second fin with low melting temperature sealings ribs (36, 68) configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel (column 3 lines 29-51, column 6 line 55-column 7 line 3 and FIG. 2).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify Schneider by additionally providing the first fin and the second fin with low melting temperature sealings ribs configured to form a respective seal joining the first fin to the first panel and the second fin to the second panel, as taught by Thomas, in order to easily seal the first fin to the first panel and the second fin to the second panel at lower temperatures. 
Regarding claim 21, Schneider as modified by Thomas teaches the process of claim 20 above, wherein joining the first end of the first fin to the first panel includes forming a permanent lock-up seal between the sealing ribs of the first fin and the first panel (Schneider: paragraph 16 and Thomas: column 3 lines 45-51, column 4 lines 54-64, column 6 lines 15-24). 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider, as applied to claim 1 above, in view of Buckman et al. (US 6,354,738 B1, hereinafter Buckman). 
Regarding claim 7, Schneider teaches the package of claim 1 above, but fails to teach the first fin including a bottom portion and the bottom portion of the first fin being formed with a co-ex material. 
Buckman teaches an analogous package comprising a first panel (12), a second panel (14), and a closure member (26/28), the closure member including a first fin (34) and a second fin (36), the second fin joined (38) to the second panel and the first fin having a first end joined (40) to the first panel at a first location and a second end joined (42) to the second panel, and the second end extending downwards from the first location (FIG. 2). Buckman further teaches that it is known and desirable in the prior art to form the first fin of a co-ex material having a barrier layer configured to maintain a barrier around a product contained in the package and permit hermetic sealing of the product within the package (column 2 lines 38-44).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify Schneider by forming the first fin of a co-ex material having a barrier layer, as taught by Buckman, in order to maintain a barrier around a product contained in the package and in order to permit hermetic sealing of the product within the package. 
Claims 11-18, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider, as applied to claims 1 and 19 above, in view of Anzini et al. (US 2009/0258772 A1, hereinafter Anzini).
Regarding claim 11, Schneider teaches the package of claim 1 above, but fails to teach the first panel including a first bag panel and a first film web joined to the first bag panel opposite the bottom and the second panel including a second bag panel and a second film web joined to the second bag panel opposite the bottom, the first end of the first fin joined to the first film web and the second fin joined to the second film web.
Anzini teaches an analogous package comprising a first panel, a second panel, and a closure member, the closure member including a first fin and a second fin, the second fin joined to the second panel and the first fin having a first end joined to the first panel at a first location and a second end joined to the second panel, and the second end extending downwards from the first location (FIG. 7). Anzini further teaches that closure members are known in the prior art to be directly attached to bag panels (FIG. 4, 5) or indirectly attached to bag panels via an additional film web such that the first panel includes a first bag panel (104) and a first film web (48) joined to the first bag panel opposite the bottom and the second panel includes a second bag panel (102) and a second film web (46) joined to the second bag panel opposite the bottom, and such that the first end of the first fin is joined (52) to the first film web and the second fin (21) is joined (50) to the second film web (paragraph 53, 54 and FIG. 7). 
Accordingly, replacing the direct attachment configuration of Schneider with the indirect attachment configuration taught by Anzini, such that the first panel includes a first bag panel and a first film web joined to the first bag panel opposite the bottom and the second panel includes a second bag panel and a second film web joined to the second bag panel opposite the bottom, and such that the first end of the first fin is joined to the first film web and the second fin is joined to the second film web, would have been obvious and well within the level or ordinary skill in the art at the time the invention was made and would have yielded predictable results, as directly attaching closure members to bag panels and indirectly attaching closure members to bag panels via an additional film web have been shown in the analogous art to be known alternatives. 
Regarding claim 12, Schneider as modified by Anzini teaches the package of claim 11 above, wherein the first end of the first fin is joined to the first film web and the second end of the first fin is attached to the second film web (Anzini: FIG. 7). 
Regarding claim 13, Schneider as modified by Anzini teaches the package of claim 11 above, but fails to specifically teach the first film web being joined to an interior surface of the first bag panel and the second film web being joined to an interior surface of the second bag panel. However, merely joining the first and second film webs to interior surfaces of the first and second bag panels instead of to the exterior surfaces of the first and second bag panels would have been an obvious matter of design choice and well within the level of ordinary skill in the art as such a modification would not have modified the principle of operation of the package.
Regarding claim 14, Schneider as modified by Anzini teaches the package of claim 11 above, wherein the first film web is joined to an exterior surface of the first bag panel and the second film web is joined to an exterior surface of the second bag panel (Anzini: FIG. 7). 
Regarding claim 15, Schneider as modified by Anzini teaches the package of claim 11 above, wherein at least one of the first fin and the second fin is attached to a corresponding one of the first film web and the second film web with a lock-up seal (Schneider: paragraph 16 and Anzini: paragraph 53). 
Regarding claim 16, Schneider as modified by Anzini teaches the package of claim 11 above, wherein the first fin and the second fin are attached to the first film web and the second film web, respectively, with a lock-up seal (Schneider: paragraph 16 and Anzini: paragraph 53).
Regarding claim 17, Schneider as modified by Anzini teaches the package of claim 11 above, wherein the first fin extends downward toward the bottom further than the second fin (Schneider: FIG. 2 and Anzini: FIG. 7).
Regarding claim 18, Schneider as modified by Anzini teaches the package of claim 11 above, wherein the second end of the first fin is attached to the second film web with a peelable seal (Schneider: paragraph 14, 17) 
Regarding claims 25 and 26, Schneider teaches the process of claim 19 above, but fails to teach the first panel including a first bag panel and a first film web joined to the first bag panel opposite the bottom and the second panel including a second bag panel and a second film web joined to the second bag panel opposite the bottom, wherein joining the first end of the first fin to the first panel includes joining the first end of the first fin to the first film web and wherein attaching the closure assembly includes attaching the second fin and the second end of the first fin to second film web. 
Anzini teaches an analogous package comprising a first panel, a second panel, and a closure member, the closure member including a first fin and a second fin, the second fin joined to the second panel and the first fin having a first end joined to the first panel at a first location and a second end joined to the second panel, and the second end extending downwards from the first location (FIG. 7). Anzini further teaches that closure members are known in the prior art to be directly attached to bag panels (FIG. 4, 5) or indirectly attached to bag panels via an additional film web such that the first panel includes a first bag panel (104) and a first film web (48) joined to the first bag panel opposite the bottom and the second panel includes a second bag panel (102) and a second film web (46) joined to the second bag panel opposite the bottom, and such that joining the first end of the first fin to the first panel includes joining (52) the first end of the first fin to the first film web and attaching the closure assembly includes attaching (50, 54) the second fin and the second end of the first fin to second film web (paragraph 53, 54 and FIG. 7). 
Accordingly, replacing the direct attachment configuration of Schneider with the indirect attachment configuration taught by Anzini, such that the first panel includes a first bag panel and a first film web joined to the first bag panel opposite the bottom and the second panel includes a second bag panel and a second film web joined to the second bag panel opposite the bottom, and such that joining the first end of the first fin to the first panel includes joining the first end of the first fin to the first film web and attaching the closure assembly includes attaching the second fin and the second end of the first fin to second film web, would have been obvious and well within the level or ordinary skill in the art at the time the invention was made and would have yielded predictable results, as directly attaching closure members to bag panels and indirectly attaching closure members to bag panels via an additional film web have been shown in the analogous art to be known alternatives. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McMahon et al. (US 4,909,017). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734        

/JES F PASCUA/Primary Examiner, Art Unit 3734